Third District Court of Appeal
                               State of Florida

                         Opinion filed December 2, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-845
                          Lower Tribunal No. 20-2111
                             ________________


                              Janiel Rodriguez,
                                     Appellant,

                                        vs.

                              Johnny Falcones,
                                     Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Reemberto Diaz, Judge.

      Law Office of Alan I. Karten, PLLC and Alan I. Karten (Boynton Beach), for
appellant.

      No appearance, for appellee.


Before EMAS, C.J., and FERNANDEZ and HENDON, JJ.

      HENDON, J.
        Janiel Rodriguez (“Rodriguez”) appeals from an order granting Johnny

Falcones’s (“Falcones”) motion to vacate a default final judgment pursuant to

Florida Rule of Civil Procedure 1.540(b). We reverse.

Facts

        Falcones was served with the complaint and request for production at his

Florida residence on February 4, 2020. His response was due on February 24, 2020.

On February 5, 2020, he emailed Rodriguez’s attorney acknowledging service and

threatening to sue if he was not removed from the lawsuit. Two days later, Falcones

emailed Rodriguez directly, claiming non-involvement in the lawsuit, and

affirmatively stating that his lawyers will take care of it. Falcones did not answer

the complaint and a clerk’s default was entered against him on March 2, 2020.

Despite having notice of the clerk’s default, Falcones failed to respond and a default

final judgment was entered against him on March 15, 2020.\

        On March 23, 2020, twenty-one days after the initial clerk’s default was

entered, Falcones’s attorney, Mr. Morales, entered an appearance and moved to

vacate the default final judgment by arguing the court’s alleged lack of subject

matter jurisdiction. 1 Falcones did not argue excusable neglect at that time. On May

7, 2020, the trial court denied Falcones’s motion to vacate for lack of subject matter



1
  The record indicates that Mr. Morales was also representing Falcones in New York
litigation during this same period.

                                          2
jurisdiction. On May 25, 2020, ten weeks after the default final judgment was

entered, Falcones filed his second motion to vacate the default final judgment

pursuant to Florida Rule of Civil Procedure 1.540(b), together with his answer to the

complaint.

      The trial court held a non-evidentiary hearing after which it issued the June 4,

2020 order vacating the default final judgment. At the hearing, Falcones’s counsel,

Mr. Morales, asserted that Falcones’s failure to respond to the complaint and delay

in seeking relief from the final judgment was entirely a result of Falcones’s business

and family complications engendered by the pandemic. Mr. Morales argued that

this was a sufficient showing to vacate the default final judgment. Rodriguez’s

counsel, Mr. Karten, explained that the setting aside of a default and a default final

judgment are two different procedures, and that Falcones’s motion to vacate the

default final judgment was deficient. Mr. Karten pointed out that the motion made

only general allegations and failed to provide any factual or legal basis for vacating

the final judgment. The trial court did not take any further argument or testimony.

Although the trial court recited in its order that it found due diligence, excusable

neglect, and meritorious defense, the trial court did not make these findings during

the hearing, ruled to accept Falcones’s late-filed answer and granted the motion to

set aside the default final judgment as a matter of law based on excusable neglect,

due diligence, and meritorious defense. Rodriguez appeals.



                                          3
Standard of Review

      An order granting a motion to vacate a default final judgment is reviewed for

a gross abuse of discretion. Chetu, Inc. v. Franklin First Fin., Ltd., 276 So. 3d 39, 41

(Fla. 4th DCA 2019); Bequer v. Nat’l City Bank, 46 So. 3d 1199, 1201 (Fla. 4th

DCA 2010); LPP Mortg. Ltd. v. Bank of Am., N.A., 826 So. 2d 462, 463–64 (Fla.

3d DCA 2002) (applying gross abuse of discretion standard in reviewing trial court's

ruling on a motion for relief from judgment under rule 1.540 and quoting the

following statement from Schwab & Co. v. Breezy Bay, Inc., 360 So. 2d 117, 118

(Fla. 3d DCA 1978): “The discretion reposed in the trial judge by Fla. R. Civ. P.

1.540 is of the broadest scope and in order to reverse a judge’s ruling thereunder,

there must be a showing of a gross abuse of discretion.”). 2

Discussion

      The party moving to vacate a default final judgment pursuant to rule 1.540(b)

must show three things: (1) the failure to file a responsive pleading was the result of



2
  Note that a different rule applies to an interlocutory order of default where no final
judgment has been entered. In such a case, a general denial will suffice, and the
standard of review is abuse of discretion. See 205 Jacksonville, LLC v. A-Affordable
Air, LLC, 16 So. 3d 974, 976 (Fla. 3d DCA 2009); Gibson Tr., Inc. v. Office of the
Attorney Gen., 883 So. 2d 379, 382 (Fla. 4th DCA 2004); Lloyd’s Underwriter’s at
London v. Ruby, Inc., 801 So. 2d 138, 139 (Fla. 4th DCA 2001); Westinghouse
Elevator Co. v. DFS Constr. Co., 438 So. 2d 125, 127 (Fla. 2d DCA 1983).




                                           4
excusable neglect; and (2) the moving party has a meritorious defense; and (3) the

moving party acted with due diligence in seeking relief from the default. See Lazcar

Int’l, Inc. v. Caraballo, 957 So. 2d 1191, 1192 (Fla. 3d DCA 2007); see Gibson Tr.,
883 So. 2d at 382; Coquina Beach Club Condo. Ass’n v. Wagner, 813 So. 2d 1061,

1063 (Fla. 2d DCA 2002).

1) Excusable neglect

      In order to show excusable neglect, the moving party “must produce sufficient

evidence of mistake, accident, excusable neglect or surprise as contemplated by rule

1.540(b) before the court’s equity jurisdiction may be invoked.” Bank of New York

Mellon v. Peterson, 208 So. 3d 1218, 1222 (Fla. 2d DCA 2017) (quoting Rude v.

Golden Crown Land Dev. Corp., 521 So. 2d 351, 353 (Fla. 2d DCA 1988))

(emphasis added). If the movant fails to present evidence supporting a legal ground

for relief from the judgment, it is an abuse of the trial court’s discretion to vacate

that judgment. Id.; see also Westinghouse Elevator, 438 So. 2d at 126 (holding that

“when a movant relies upon a factual defense, he must properly set forth the facts

relied upon to establish such a defense and a general denial is not sufficient. It is not

permissible to allege that a defaulting party’s negligence is excusable without setting

forth the facts to support such a conclusion. Likewise, it is impermissible to allege

that a meritorious defense exists without presenting ultimate facts to support that

conclusion”).



                                           5
      In his motion to vacate the final judgment, Falcones offered as “excusable

neglect” his general inability to respond to the complaint as a result of the onset of

the Covid pandemic and “efforts made toward his business and for the safety of his

family,” and “he was not able to attend to the matter at hand without taking time

away from essential and potential life saving measures.” These general assertions

may have been sufficient to vacate an interlocutory clerk’s default, but more is

required when seeking to vacate a default final judgment. See Gibson Trust, 883 So.
2d at 382 (“Where a default judgment has been entered, mere conclusory assertions

or general denials are insufficient without sufficient allegations of supporting

ultimate fact); Mathews Corp. v. Green’s Pool Serv., 584 So. 2d 1006, 1007 (Fla. 3d

DCA 1990). Falcones’s pleadings do not provide any specific facts supporting a

finding of excusable neglect for his failure to file a responsive pleading.

2) Due diligence

      Falcones asserts that his failure to respond to the complaint, or to timely

respond to the default final judgment, was due to his inability to contact his attorney

and because of business complications generated by the pandemic. The record

shows that the New York and Florida courts were still open at the time Falcones’s

answer was due, on February 24, 2020 (pre-quarantine). Also, Falcones was

represented by Mr. Morales in other litigation at the time the complaint was filed.

Falcones’s claim is further belied by the emails he sent to Rodriguez’s counsel and



                                          6
to Rodriguez acknowledging the complaint, threatening to sue, and assuring

Rodriguez that his attorneys would respond accordingly. Absent sufficient

allegations of some exceptional circumstance explaining the delay, Falcones’s ten-

week delay in filing a motion to vacate a default final judgment after receiving notice

constitutes a lack of due diligence as a matter of law. See Hepburn v. All Am. Gen.

Const. Corp., 954 So. 2d 1250, 1252 (Fla. 4th DCA 2007) (reversing and remanding

to reinstate the default final judgment, finding no competent substantial evidence in

the record of some exceptional circumstances explaining the delay); Lazcar Int’l,
957 So. 2d at 1193 (finding no competent evidence of any circumstance, exceptional

or not, explaining the delay); Westinghouse Credit Corp. v. Steven Lake Masonry,

Inc., 356 So. 2d 1329, 1330 (Fla. 4th DCA 1978) (explaining “swift action must be

taken upon first receiving knowledge of any default”).

3) Meritorious defense

      A meritorious defense must be asserted either by a pleading or in an affidavit,

and a general denial is insufficient to demonstrate the existence of a meritorious

defense. Schauer v. Coleman, 639 So. 2d 637, 639 (Fla. 2d DCA 1994); Hill v.

Murphy, 872 So. 2d 919, 921 (Fla. 2d DCA 2003) (holding a conclusory assertion

that a meritorious defense exists is insufficient). If a defendant is relying on a factual

defense to obtain relief from a default judgment, the ultimate facts establishing the

defense must be set forth in a verified answer, sworn motion, or affidavit, or by other



                                            7
competent evidence. Westinghouse Elevator, 438 So. 2d at 126–27; Geer v.

Jacobsen, 880 So. 2d 717, 721 (Fla. 2d DCA 2004). Here, Falcones’s pleadings

make only general assertions unsupported by facts or law. Further, the trial court

did not entertain any argument on the matter and made no findings that Falcones

sufficiently demonstrated the existence of a legal defense.

Conclusion

      The trial court made no oral findings during the hearing, or any written

findings in its order, to support its legal conclusions that Falcones proved excusable

neglect, due diligence, and meritorious defense. The record shows that the trial court

did not entertain any argument at all from the parties regarding the required

meritorious defense element of rule 1.540(b). Its resulting order cursorily recited

rule 1.540(b)’s elements as its “findings.” See Rivera v. Dep’t of Revenue ex rel.

Rivera, 899 So. 2d 1265, 1267 (Fla. 2d DCA 2005) (“We are not unmindful of the

strong policy of liberality in vacating defaults. Nevertheless, . . . we hold that the

court committed a gross abuse of discretion when it entered an order without any

facts to support its decision.”) (emphasis added).   As there are no facts in this

record to support the trial court’s legal conclusions that Falcones demonstrated

excusable neglect, due diligence, and the existence of a meritorious defense, we

reverse and remand for the trial court to reinstate the default final judgment.

      Reversed and remanded.



                                          8